
	

115 S1484 IS: ANCSA Admiralty Island Land Exchange Finalization Act of 2017
U.S. Senate
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1484
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2017
			Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To provide for a land exchange relating to the Admiralty Island National Monument, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the ANCSA Admiralty Island Land Exchange Finalization Act of 2017.
		2.Admiralty Island National Monument land exchange
 (a)DefinitionsIn this section: (1)SealaskaThe term Sealaska means the Sealaska Corporation, a Regional Native Corporation established under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (b)Land exchangeIf Sealaska relinquishes to the United States all right, title, and interest in and to the land described in subsection (c)(1), the Secretary, not later than 90 days after the date of the relinquishment, shall convey to Sealaska all right, title, and interest in and to the land described in subsection (c)(2).
			(c)Land described
 (1)Sealaska landThe land to be relinquished by Sealaska to the United States under subsection (b) is the subsurface estate to the approximately 23,000 acres of subsurface land depicted as Sealaska Lands to U.S. Forest Service on the map entitled Sealaska Land Exchange—Sealaska Admiralty Island National Monument Lands and dated March 10, 2016.
 (2)Federal landThe Federal land to be conveyed to Sealaska under subsection (b) is the surface and subsurface estate to the approximately 8,872.5 acres of Federal land and the surface estate to approximately 5,145 acres of Federal land depicted as U.S. Forest Service Land to Sealaska on the map entitled Sealaska Land Exchange—U.S. Forest Service Lands and dated March 10, 2016.
 (d)WithdrawalSubject to valid rights in existence on the date of enactment of this Act, the Federal land described in subsection (c)(2) is withdrawn from—
 (1)all forms of entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (e)MapsThe maps described in subsection (c) shall be maintained on file in—
 (1)the office of the Chief of the Forest Service; (2)the office of the Secretary of the Interior; and
 (3)the Alaska Regional Office of the Forest Service. (f)EffectNotwithstanding any other provision of law, the Federal land conveyed to Sealaska under subsection (b) shall be considered to be a conveyance made under the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.) on the date of enactment of that Act.
